Citation Nr: 0708505	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  04-27 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to July 
1968.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

To support his claim, the veteran testified at a hearing at 
the RO in October 2006 before the Board.  

Since, however, the veteran's claim must be further developed 
before being decided on appeal, the Board is remanding this 
case to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify him if further action is 
required.


REMAND

A preliminary review of the claims file discloses that the 
veteran underwent a VA audiometric evaluation in May 2003.  
The audiologist noted the veteran's report that x-rays were 
taken at the time of a previous private examination and that 
they revealed ossicular discontinuity.  The report of a 
private audiometric evaluation dated in June 2002 is of 
record, but that report does not reference any x-rays and no 
other private medical records have been submitted.  So an 
effort should be made to obtain those additional records.  
See 38 C.F.R. § 3.159(c)(1) (2006).  

Further, the May 2003 examining VA audiologist was unable to 
provide a definite opinion as to whether the veteran's 
current hearing loss resulted from noise exposure during 
service - noting his report of the private x-ray findings - 
and, so, recommended that an ear, nose, and throat (ENT) 
consultation be obtained to confirm the etiology of the 
hearing loss.  It does not appear, however, the veteran was 
referred for the recommended ENT consultation.  And he should 
be seen by this doctor for the necessary medical nexus 
opinion concerning the cause of the hearing loss.  See 
38 C.F.R. § 3.159(c)(4).  

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Ensure the veteran has been provided 
notice that fully complies with the 
Veterans Claims Assistance Act of 2000 
(VCAA), including all relevant decisions 
of the United States Court of Appeals for 
Veterans Claims (Court), in particular 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), concerning the 
downstream disability rating and 
effective date elements of his claim.

2.  Ask the veteran to furnish the names 
and addresses of all doctors who have 
evaluated or treated him for hearing 
loss, including the dates of any such 
treatment, in particular the date and 
location of any pertinent 
x-rays.  After obtaining any needed 
signed releases, request copies of the 
records he identifies.

3.  Then schedule the veteran for an 
examination by an ENT specialist 
(otolaryngologist) - as was recommended 
by the VA audiologist who examined 
the veteran in May 2003.  The ENT 
specialist must review the claims file, 
including a copy of this remand, for the 
veteran's pertinent medical and other 
history.  And the ENT specialist should 
provide an opinion as to whether it is at 
least as likely as not (meaning 50 
percent probability or greater) the 
veteran's current hearing loss resulted 
from his exposure to noise or other 
disease or injury during service or, 
instead, is more likely the result of 
other unrelated factors (e.g., hunting, 
etc).  The opinion should be supported by 
appropriate rationale.  

4.  After all requested development has 
been completed, readjudicate the 
veteran's claim for service connection 
for bilateral hearing loss in light of 
the additional evidence obtained.  If his 
claim is not granted to his satisfaction, 
send him and his accredited 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

